DETAILED ACTION
	In Application filing on 12/13/2019 Claims 1-11 are pending. Claims 1-11 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FR1755380 on 06/14/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract of the disclosure is objected to because the abstract contains 156 words, and “said printhead”, “said storage reservoir”, “said feed conduit”, and “said booster pump” are legalese.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Page 10, line 4, “The motor 14” should be “The motor 16”;
Page 10, line 11, missing a period after “fluidized”;
Page 10, line 22, “The pressure/flow rate sensor 23” should be “The pressure/flow rate sensor 33”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20190194072 A1 (“Esnault”), in view of CN105216333A (“Chen” – made of record by the applicant).
Regarding claim 1, Esnault teaches a system ([0003], “an equipment”) for extruding strands of cementitious material for a robot used for the additive manufacturing of architectural structures ([0001], “…placing a flowable construction material comprising a hydraulic binder for building structural components layer-by-layer, such as for 3D concrete or mortar printing.”), comprising:
a head for dispensing strands of cementitious material, referred to as a print head (Esnault teaches a robot comprising a deposition head for extruding construction materials”; [0066], “a robot 9, which comprises a deposition head 10”;[0067], “the deposition head for extruding the mixture through a nozzle”); 
an outlet nozzle ([0067], “nozzle”) designed to form strands of cementitious material; 
a circuit for feeding cementitious material to said print head (Fig. 1, [0065], line 2-6 & [0066], line 1-2; Esnault teaches a system wherein the mortar is pumped from storage facility through pipe 3 to robot 9);
a cementitious material storage tank ([0065], “self-leveling mortar 1 is supplied from a storage facility or from an on-site batching plant” Esnault teaches an on-site batching plant which supplies the mortar. Since an on-site batching plant inherently include storage tank, Esnault implies that the mortar is supplied from a storage tank.);
a cementitious material feed pipe connecting said storage tank and said print head (Esnault teaches a pipe 3 that connects mortar supply to robot 9; [0066], “After leaving the security zone 4 the pipe 3 leads to a robot 9…”);
a pump for filling said feed pipe with cementitious material from said storage tank ([0065], “The mortar is conveyed to a mortar pump 2, which conveys the mortar through a pipe 3.”);
a sensor for detecting the pressure/flow rate of said cementitious material flowing in said print head (Esnault teaches a pressure gauge 19 which measures pressure of the mixture flowing into the deposition head; [0067], “The pressure after the mixer 11 is measured by means of a pressure gauge 19.”);
a mixing chamber (Fig. 1, “mixer 11”) which is arranged upstream of said outlet nozzle and into which an admixing device leads which is suitable for injecting admixtures that modify the characteristics of the cementitious material before ejection of said strands of cementitious material through said outlet nozzle (Esnault teaches an admixture addition unit which adds a rheology-modifying agent to mortar before ejecting through the deposition head; [0066], “The rheology-modifying agent is supplied to a pump 13, which conveys the agent through a pipe 14 to the robot 9.”); 
and a dynamic mixer designed to be able to mix said cementitious material and admixtures provided by said admixing device in said mixing chamber ([0066], “The mixer 11 serves to mix the mortar with a rheology-modifying agent that is fed to the robot 9 from a storage tank 12.”).
Esnault does not explicitly teach a mouth for the inlet of cementitious material, a sensor for transmitting pressure/flow rate measurement to the filling pump, and an eccentric-screw metering pump for conveying the cementitious material to the mixing chamber. 
However, Chen teaches a system (Page 1, Description, “A three-dimensional printer fluid extrusion system”) for extruding fluidic materials, comprising,
a mouth for the inlet of cementitious material (In Fig. 2, Chen teaches a three-way pipe 10 which connects to a transport pipe 4 for the cementitious materials to enter the extrusion screw mechanism 8);
a sensor suitable for transmitting pressure/flow rate measurements to said filling pump, said filling pump being designed to control the filling of the feed pipe on the basis of said measurements transmitted by said sensor (In Page 5, steps 3&4, Chen teaches a pressure transmitter 5 which detects pressure on transport pipe 4 and is coupled to a feed control system 11, which controls a feed pump motor 1);
and an eccentric-screw metering pump designed to be able to convey the cementitious material from said inlet mouth of said print head to said mixing chamber (Fig. 2, In Page 5, step 1, Chen teaches a feeding screw mechanism 3 which conveys cementitious materials through a transport pipe 4).  
Esnault and Chen are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device for fluid extrusion. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the deposition head in Esnault to incorporate a three-way pipe as taught by Chen. One would have been motivated to do so because the three-way pipe helps connect the transport pipe to an extrusion system and a pressure transmitter (Chen, page 9, 4th paragraph).
 It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the pressure sensor in Esnault to incorporate a signal transmitting function as taught by Chen. One would have been motivated to do so because by adjusting the working state of the feeding pump based on material conveying pressure, the system can ensure uniform and compact object formation (Chen, page 6, (3)).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mortar pump in Esnault to incorporate an eccentric-screw pump as taught by Chen. One would have been motivated to do so because conveying cementitious materials using an eccentric screw pump ensure strong conveying performance and reduce pressure fluctuation (Chen, page 8, 1st paragraph). 
Regarding claim 6, Esnault teaches an extrusion system according to claim 1, characterized in that it comprises a sensor (Fig. 1, “Pressure gauge 7”) for detecting the pressure of cementitious [0065], “The pressure in pipe 3 is measured by means of a pressure gauge 7.”).  
Regarding claim 7, Esnault fails to teach the filling pump is an eccentric-screw pump. 
Chen teaches an extrusion system according to claim 1, characterized in that said filling pump is an eccentric-screw pump so as to limit the pulsations in said feed pipe (Fig. 2, In Page 5, step 1, Chen teaches a feeding screw mechanism 3 which conveys cementitious materials through the transport pipe 4).  
Esnault and Chen are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device for fluid extrusion. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mortar pump in Esnault to incorporate an eccentric-screw pump as taught by Chen. One would have been motivated to do so because conveying cementitious materials using an eccentric screw pump ensure strong conveying performance and reduce pressure fluctuation (Chen, page 8, 1st paragraph). 
Claim 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20190194072 A1 (“Esnault”), in view of CN105216333A (“Chen” – made of record by the applicant), as applied to claim 1, further in view of US Pub. 20140252668 A1 (“Austin et al.”).
Regarding claim 2, Esnault does not explicitly teach a mixer for mixing an admixture with mortar, comprising a shaft extending into the mixing chamber, multiple radial fingers distributed along the shaft, and a motor rotating the shaft.
Austin et al. teaches an extrusion system (Abstract, “An apparatus (100) for performing a multi-layer construction method using cementitious material”), wherein a dynamic mixer ([0070], Austin et al. teaches a mixer which mixes support material, i.e. binder and sand, before the mixture is extruded through a deposition head) comprising at least one shaft (Fig. 5, “shaft 117”) extending into the mixing chamber (Fig. 5, “mixing chamber 115”), and carrying radial fingers distributed along the shaft (Fig. 5, “mixing paddles 41, 42”), and a motor (Fig. 5, “motor 46”) designed to be able to rotate said shaft so as to be able to provide a homogeneous mixture of the cementitious material and the admixtures.  
Esnault teaches a mixer for mixing mortar with rheology-modifying agent extending in a longitudinal direction (Fig. 1, element 11), and Austin et al. does not teach a mixer extending in a longitudinal direction. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to rearrange the mixer in Austin et al., since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Esnault and Austin et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device for construction using cementitious material. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mixer in Esnualt to incorporate a mixer with at least one shaft and radial fingers as taught by Austin et al. One would have been motivated to do so because the rotation frequency of the mixer signals the pump speed of the binder pump to maintain a desired or constant mixing ratio (Austin et al., [0071]).
Regarding claim 8, Esnault does not explicitly teach a storage tank for cementitious materials that is a hopper.
Austin et al. teaches an extrusion system, wherein a storage tank is a hopper (Fig. 1, element 102, “hopper”) comprising an upper opening for receiving batches of cementitious materials and a lower outlet connected to a feed pipe (Austin et al. teaches a hopper 102 which receives cementitious materials from its upper opening and connects to pump 2 which pumps cementitious materials through delivery pipe 3; [0051], “the worm pump 2 delivers cementitious material from the hopper 102 to the reservoir 4 through the delivery pipe 3.”).  
Esnault and Austin et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device for construction using cementitious material. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the storage device in Esnualt to incorporate a hopper as taught by Austin et al. One would have been motivated to do so because a hopper with an upper opening allows continuous or periodic agitation of the cementitious material (Austin et al., [0077]).
Regarding claim 9, Esnault does not explicitly teach a storage tank for cementitious materials that is a hopper with an agitator.
Austin et al. teaches an extrusion system, wherein the hopper is provided with an agitator (Fig. 7, “stirrer arrangement 120”) comprising a shaft (Fig. 7, “shaft 61”) carrying a plurality of lateral blades (Fig. 7, “stirring paddle 62”), and a motor (Fig. 7, “motor 60”) for rotating the shaft so as to be able to stir the cementitious material of said hopper ([0077], “FIG. 7 depicts the details of a stirrer arrangement 120 that allows continuous or periodic agitation of the cementitious material.”).  
Esnault and Austin et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device for construction using cementitious material. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the storage device in Esnualt to incorporate a hopper with agitator as taught by Austin et al. One would have been motivated to do so because agitation helps to maintain freshness of the cementitious materials (Austin et al., [0077]).
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20190194072 A1 (“Esnault”), in view of CN105216333A (“Chen” – made of record by the applicant) and in further view of .
Regarding claim 3, Esnault does not explicitly teach an admixing device comprising an admixing needle.
Butler teaches an extrusion system ([0003, “systems for forming concrete structures”), wherein an admixing device ([0084], “an admixture injection assembly 17, which injects admixture into the pressure line of concrete upstream of the inline mixing process.”) comprises at least one admixing needle ([0090], “injection shield 22”) which leads into said mixing chamber in an admixing direction ([0090], “injection shields 22 … provide a path for the admixture to enter the concrete and penetrate it further…”) which forms an angle of between 0 and 90 with said longitudinal direction and is connected to an admixture barrel (Fig. 1, [0070], “A container 31 is used to contain admixture as it is pumped to the concrete line…”) so as to be able to inject said admixtures from said admixture barrel into said mixing chamber in said admixing direction ([0089], “an admixture inlet 19 is connected to the hose 9 (of FIG. 1). Admixture flows through an admixture plenum 18, which distributes it around an admixture injection ring 20…”).  
Esnault and Butler are both considered to be analogous to the claimed invention because they are in the same field of manufacturing device for construction using cementitious material. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the extrusion system in Esnualt to incorporate an admixing device as taught by Butler. One would have been motivated to do so because injecting admixture through protruding needle facilitates a more complete mixing (Butler, [0090]).
Regarding claim 4, Esnault does not explicitly teach an admixing device comprising a plurality of needles.
Fig. 2D, [0090], “The admixture injection ring 20 has a number of an injection orifice 21, that surround the line of concrete flow. Each can have a corresponding injection shield 22…”), each needle being connected to said admixture barrel by means of a volumetric feeder (Fig. 1, “control valve 10”; [0074], “The valve 10 is an optional and primitive means of adjusting the flow rate of the admixture into the inline mixer 4.”).
Esnault and Butler are both considered to be analogous to the claimed invention because they are in the same field of manufacturing device for construction using cementitious material. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the extrusion system in Esnualt to incorporate an admixing device as taught by Butler. One would have been motivated to do so because injecting admixture through protruding needle facilitates a more complete mixing (Butler, [0090]).
Regarding claim 5, Esnault does not explicitly teach an admixing device comprising a peristaltic pump.
Butler teaches an extrusion system, wherein admixing device comprises a peristaltic pump arranged between the admixture barrel and said volumetric feeders (Fig. 1, “metering pump 3”; [0067], “There are many options for the metering pump 3.”; “If the admixture is of a composition that contains substantial solids and/or that will cause problems for an airless texture pump, then a high-solids slurry pump such as a peristaltic pump (hose pump) or a progressive-cavity pump (rotor-stator pump) would be required.”).
Esnault and Butler are both considered to be analogous to the claimed invention because they are in the same field of manufacturing device for construction using cementitious material. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the extrusion system in Esnualt to incorporate an admixing device as taught by Butler. One would have Butler, [0067]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20190194072 A1 (“Esnault”), in view of CN105216333A (“Chen” – made of record by the applicant), as applied in claim 1, further in view of NPL-1 (“Pope”).
Regarding claim 10, Esnault does not explicitly teach an extrusion system with constant cross section from the filling pump to the outlet nozzle.
However, it is well known in the art that change in pipe diameter will change flow conditions and cause flow disturbance (Pope, Chapter 1, paragraph 3). Therefore, it would have been obvious to one having the ordinary skill in the art to modify an extrusion system in Esnault by keeping the cross section of pipe constant. The cross section of pipe from the filling pump to the outlet nozzle in an extrusion system is a result-effective variable. Thus, it would have been obvious to one having the ordinary skill in the art at the time of the invention to adjust the cross sectional area for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN105216333A (“Chen” – made of record by the applicant), in view of US Pub. 20190194072 A1 (“Esnault”).
Regarding claim 11, Chen teaches a robot used for the additive manufacturing of architectural structures (Page 1, Description, “A three-dimensional printer fluid extrusion system”), comprising: 
a positioning system (Page 1, Description, “an extrusion system”), such as an articulated arm, controlled by a control unit (Page 1, Description, “a feeding control system”);
a head for dispensing strands of cementitious material (In Fig. 6, Chen teaches an extrusion screw system for dispensing materials), referred to as a print head, comprising a In Fig. 2, Chen teaches an entry to the mixing chamber through three-way pipe 10) and an outlet nozzle designed to form strands of cementitious material (In Fig. 2, Chen teaches a nozzle 13 as the outlet for materials to exit the mixing chamber);
a circuit for feeding cementitious material to said print head (Page 1, Description, Chen teaches a feeding mechanism for feeding materials to the extrusion system), comprising a cementitious material storage tank (Fig. 2, “hopper 2”), a cementitious material feed pipe (Fig. 2, “transport pipe 4”) connecting said storage tank and said print head, and a pump (Fig. 2, “feeding pump”) for filling said feed pipe with cementitious material from said storage tank;
a sensor (Fig. 2, “pressure transmitter 5”) for detecting the pressure/flow rate of said cementitious material flowing in said print head, which sensor is suitable for transmitting pressure/flow rate measurements to said filling pump, said filling pump being designed to control the filling of the feed pipe on the basis of said measurements transmitted by said sensor (In Page 5, steps 3&4, Chen teaches a pressure transmitter 5 which detects pressure on the transport pipe 4 and is coupled to the feed control system 11, which controls the feed pump motor 1);
and an eccentric-screw metering pump designed to be able to convey the cementitious material from said inlet mouth of said print head to said mixing chamber (Fig. 2, In Page 5, step 1, Chen teaches a feeding screw mechanism 3 which conveys cementitious materials through transport pipe 4).  
Chen fails to teach a mixing chamber which mixes an admixture with cementitious materials.
However, Esnault teaches a system ([0003], “an equipment”) for extruding strands of cementitious material for a robot used for the additive manufacturing of architectural structures [0001], “…placing a flowable construction material comprising a hydraulic binder for building structural components layer-by-layer, such as for 3D concrete or mortar printing.”), comprising:
a mixing chamber (Fig. 1, “mixer 11”) which is arranged upstream of said outlet nozzle ([0067], “nozzle”) and into which an admixing device leads which is suitable for injecting admixtures that modify the characteristics of the cementitious material before ejection of said strands of cementitious material through said outlet nozzle (Esnault teaches an admixture addition unit which adds rheology-modifying agent to the mortar before the mortar is ejected through the deposition head; [0066], “The rheology-modifying agent is supplied to a pump 13, which conveys the agent through a pipe 14 to the robot 9.”),  
and a dynamic mixer designed to be able to mix said cementitious material and admixtures provided by said admixing device in said mixing chamber ([0066], “The mixer 11 serves to mix the mortar with a rheology-modifying agent that is fed to the robot 9 from a storage tank 12.”).
Esnault and Chen are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device for fluid extrusion. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date to modify the extrusion system in Chen to incorporate a mixer as taught by Esnualt. One would have been motivated to do so because mixing rheology-modifying agent to the construction material can increase yield stress (Esnault, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/               Primary Examiner, Art Unit 1744